Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 11/12/2020.
2.  Claims 1-9 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tervo by U.S Publication No. 2014/0228014. 
As to claim 1, Tervo teaches a dynamic management method for a menu, comprising: 
collecting, when a function on an independently deployed functional unit changes, a menu change message generated when the function changes (…steps for changing the menu and functionality of the remotely configurable mobile application through configuration server…, paragraph 0044 page 3; …changes to the running initial version of the application 206 can be defined and implemented on a configuration paragraph 0044 page 3); 
receiving the menu change message through a message-oriented middleware deployed in a cluster mode (Fig. 1 and associated specifications), and broadcasting the menu change message (The configuration changes 218 are passed to the mobile client device with the remotely configurable mobile application in a compressed, binary format configuration and management message 219-222…, paragraph 0044 page 3); and 
monitoring and parsing, at a portal unit, the menu change message, and updating a menu displayed on an interface (…After the message is received 207 the menu and functionality of the mobile application are ready to be changed 209 immediately according to the received configuration details 208 and the application stays ready for use with the updated menu and functionality 211…, paragraph 0044 page 3). 
As to claim 2, Tervo further teaches wherein before collecting the menu change message generated when the function changes, the method further comprises: creating a unified menu model, defining a menu of respective functional units separately according to the unified menu model, and generating a corresponding menu definition file (…The remotely configurable mobile application is initialized 202 in the mobile client device by installing a definition file 201 for the paragraph 0044 page 3). 
 As to claim 3, Tervo further teaches wherein the menu change message comprises a menu registration message and a menu uninstallation message (disabling and enabling the mobile application in a mobile client device from a configuration server, Fig. 3 and associated specifications).  
As to claim 4, Tervo further teaches parsing, when the menu registration message is monitored, menu information in the menu registration message, and making an addition or a modification to a menu set (…steps for changing the menu and functionality of the remotely configurable mobile application through configuration server…, paragraph 0044 page 3;…enabling the previously disabled remotely configurable mobile application in the mobile client device in FIG. 3, the configuration server 12 is aware of the status of the mobile application in the mobile client device 314 and enabling the application is advantageously defined in the configuration server 319, which then tracks the status change 320. The configuration server also advantageously creates a compressed and encrypted binary format configuration and management paragraph 0047 page 3); and 
parsing, when the menu uninstallation message is monitored, menu identification information in the menu uninstallation message, and deleting a corresponding menu from the menu set (…steps for changing the menu and functionality of the remotely configurable mobile application through configuration server…, paragraph 0044 page 3;…disabling the remotely configurable mobile application in the mobile client device in FIG. 3, the configuration server 12 is aware of the status of the mobile application in the mobile client device 312 and disabling the application is advantageously defined in the configuration server 313, which then tracks the status change 314. The configuration server also advantageously creates a compressed and encrypted binary format configuration and management message containing the status change information 316 for disabling the application 316 and then sends 317 the message over a communication channel 318 such as SMS or USSD, for example, but not limited to these, to the mobile application in the mobile client device. Once the message for disabling 302 the application is received, the mobile application paragraph 0046 page 3).  
As to claim 5, Tervo further teaches before {YUHONG-20031-USPT/01230426v1}20collecting the menu change message generated when the function changes, the method further comprises: saving menu information corresponding to respective functional units separately by using a distributed database or a distributed cache to generate a menu set (…the initial configuration of the remotely configurable mobile application is advantageously defined at the configuration server 12 through the graphical user interface for configuration and seen also in the mobile application displayed in the mobile client device 205 after the steps for requesting the initial configuration have been executed…, paragraph 0074 page 6).  
As to claim 8, note the discussion of claim 1 above.  Tervo further teaches a server, comprising a processor, a memory, and a data bus, wherein the data bus is configured to realize connection and communication between the processor and the memory; and the processor is configured to execute a memory model calculation program stored in the memory (…configuration server 12…, Figs. and associated specifications). 
As to claim 9, note the discussion of claim 1 above.  Tervo further teaches at least one server (…configuration server 12…, Figs. and associated specifications) and a plurality of clients (…one or more mobile client devices 16-18…, paragraph 0042 page 3), the server being provided therein with a plurality of functional units and a plurality of portal units, and the clients each being provided with a display interface corresponding to a respective one of the portal units (…the configuration of the mobile application is created and the mobile application is managed in the configuration server 12 and the configuration server and one or more mobile client devices may communicate by utilizing compressed, binary format, encrypted communication and management messages 13-16 that are sent over, for example but not limited to, a limited, narrow communication channel such as Short Message Service (SMS), Unstructured Supplementary Service Data (USSD) or Internet Protocol Suite (IP Suite)…, paragraph 0042 page 3).

Allowable Subject Matter
4.  Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,291,113 discloses a communication transmitting apparatus having an autonomous distributed controlling unit autonomously controls a network.
U.S Patent No. 10,027,728 discloses a database stream switchover from one data center to another with notification at each component is provided.
U.S Patent No. 8,364,145 discloses updating man-machine interface (MMI) configuration of a menu in response to available services supported by the currently associated network.
U.S Patent No. 9.081,580 discloses implementing a dynamic menu characterized by a real-time menu architecture.
U.S Publication No. 2015/0120463 discloses an automatic content replacement distribution module may dynamically update content items selected for distribution in POS locations in response to modifications or the replacement of the content items by the original content distributor.
U.S Publication No. 2014/0282248 discloses a link to a dynamic menu within a perspective of an active module of various modules in an information management application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194